Title: From Thomas Jefferson to George Rogers Clark, 3 January 1778
From: Wythe, George,Mason, George,Jefferson, Thomas
To: Clark, George Rogers



Sir
Williamsburg Janry. 3d. 1778.

As some Indian Tribes, to the westward of the Missisippi have lately, without any provocation, massacred many of the Inhabitants upon the Frontiers of this Commonwealth, in the most cruel and barbarous Manner, and it is intended to revenge the Injury and punish the Aggressors by carrying the War into their own Country.
We congratulate You upon your Appointment to conduct so important an Enterprize in which We most heartily wish You  Success; and we have no Doubt but some further Reward in Lands, in that Country, will be given to the Volunteers who shall engage in this Service, in addition to the usual Pay: if they are so fortunate to succeed, We think it just and reasonable that each Volunteer entering as a common [soldier] in this Expedition, shou’d be allowed three hundred Acres of Land, and the Officers in the usual Proportion, out of the Lands which may be conquered in the Country now in the Possession of the said Indians; so as not to interfere with the Claims of any friendly Indians, or of any People willing to become Subjects of this Commonwealth; and for this we think You may safely confide in the Justice and Generosity of the Virginia Assembly.
We are Sir Yr. most Hble Servts.,

G: Wythe
G. Mason
Th: Jefferson

